Case: 2:20-cv-03301-SDM-EPD Doc #: 41 Filed: 08/23/21 Page: 1 of 3 PAGEID #: 380




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Aaron L. Jones,
                                           :       CASE NO.: 20CV-3301
                                                   JUDGE MORRISON
                    Plaintiff,         :           MAGISTRATE JUDGE PRESTON
                                                   DEAVERS

      v.                                   :

Mike DeWine, et al.,                       :

                    Defendants.            :

                                 OPINION AND ORDER

      The Court’s August 4, 2021 Opinion and Order (ECF No. 37) (“August

Order”) adopted Magistrate Judge Preston Deavers’ March 19, 2021 Order and

Report and Recommendation. (ECF No. 30.) In so doing, the August Order

dismissed all claims and permitted an amended complaint to be filed as to Plaintiff

Aaron Jones only. Mr. Jones’s Amended Complaint was deemed filed as of August 4,

2021. (ECF No. 37, PageID 361.) The August Order also denied the following

motions as moot: Plaintiffs’ Motion for Default Judgment; Petitioner’s Emergency

Motion to Enforce the Preliminary Injunction Pursuant to 2020 U.S. Dist. LEXIS

87607 INFRA; Motion for Declaratory, Injunctive, and Compensary [sic] Judgment

Pursuant to Civ. R 12, Civ. R 55, Civ. R of Civ. Proc. 23 (a)(b)(2) & (3); Motion to

Compel Judgment and Execution of Compassionate Release for Compassionate

Relief; and Motion for Writ of Execution Pursuant to the 14th Amendment to the


                                               1
Case: 2:20-cv-03301-SDM-EPD Doc #: 41 Filed: 08/23/21 Page: 2 of 3 PAGEID #: 381




United States Constitution and the Executive Order 2020-01D from Governor Mike

DeWine. The August Order further denied Plaintiffs’ Motion for the Appointment of

Counsel without prejudice.

      Mr. Jones’ Memorandum Contra to the Respondents and Judges Order (ECF

No. 40), which the Court treats as a Motion for Reconsideration, is presently before

the Court for review. Therein, Mr. Jones argues that the August Order violated his

due process rights because he did not receive a hearing on the Motion for Default

Judgment. (ECF No. 40, PageID 375.) Mr. Jones’ argument is unpersuasive. His

Amended Complaint rendered the Motion for Default Judgment moot. See Yates v.

Applied Performance Techs., Inc., 205 F.R.D. 497, 499 (S.D. Ohio 2002) (holding “the

filing of the amended complaint in this case did technically render the pending

motion to dismiss moot.”). No due process violation therefore occurred.

      Mr. Jones’ Memorandum Contra seemingly seeks compassionate release from

state custody under 18 U.S.C. § 3582 due to COVID-19 as he alleges that he has

heart problems, breathing issues, and diabetes. (ECF No. 40, PageID 376-77.) The

Court is without authority to address this aspect of his Motion, as Mr. Jones’s

sentence was rendered by a state court. See United States v. Farley, No. 17-0211-

WS, 2019 U.S. Dist. LEXIS 155483, at *3 (S.D. Ala. Sep. 12, 2019) (holding “federal

compassionate release procedures have no application to a defendant serving a state

sentence, and this Court lacks authority to order compassionate release of a

defendant in state custody.”).




                                          2
Case: 2:20-cv-03301-SDM-EPD Doc #: 41 Filed: 08/23/21 Page: 3 of 3 PAGEID #: 382




     Accordingly, Mr. Jones’s Memorandum Contra to the Respondents and

Judges Order (ECF No. 40) is DENIED.


     IT IS SO ORDERED.




                                    /s/ Sarah D. Morrison
                                    SARAH D. MORRISON
                                    UNITED STATES DISTRICT JUDGE




                                       3
